Citation Nr: 0432452	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-08351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a left testicle 
epididymal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
January 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO.

In September 2004, the veteran appeared in Washington DC. and 
offered testimony in support of his claim before the 
undersigned Veterans Law Judge.  A transcript of the 
veteran's testimony has been associated with his claims file.  
Subsequent to the September 2004 hearing additional evidence 
pertaining to the veteran's claim has been submitted by the 
veteran's representative directly to the Board.  This 
evidence has not been previously considered by the RO; 
however, the veteran during his September hearing and his 
representative in a letter dated in October 2004 has waived 
such initial consideration.  

This current decision is confined to the issues as set forth 
on the title page of this decision.  The veteran during his 
hearing appears to be raising the issue of service connection 
for genitourinary disorders in addition to kidney stones, to 
include a bladder disorder and infections.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's kidney stones was first shown many years 
after service and are not related to his military service.

2.  The veteran's left testicle epididymal cyst was first 
shown many years after service and is not related to his 
military service.


CONCLUSIONS OF LAW

1.  A kidney stone was not incurred in or aggravated by 
service and may not be presumed to have been caused therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A left testicle epididymal cyst was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a statement of the 
case in February 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, by way of letters dated in March 2001 
and April 2003, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  In addition medical records used by the Social 
Security Administration in awarding the veteran benefits have 
also been obtained and associated with the claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the VA has not specifically informed the 
veteran to provide any evidence in the claimant's possession 
that pertains to the claim as required by 38 C.F.R. § 3.159.  
.  The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Moreover, in the March 
2004 letter, the veteran was advised to submit any additional 
pertinent evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 7-2004.

Factual Background.

The veteran's service medical records are negative for 
complaints, findings and/or diagnosis of kidney stones and 
cyst of the left testicle.  These records do show that the 
veteran had problems with enuresis and urinary incontinence 
in service.  During a psychiatric evaluation in December 1972 
the veteran gave a history enuresis and wetting himself in 
the daytime.  He stated that he had this problem all his life 
but it was not as bad as home where he had more time to get 
to the bathroom.  He was recommended for discharge by a 
medical officer for reason of unsuitability in December 1972.  

The Board observes that there is a voluminous amount of 
evidence contained within the veteran's claims folder.  The 
majority of this evidence consist of VA and private inpatient 
and outpatient treatment records showing hospitalization as 
well as evaluation and treatment provided to the veteran 
primarily for conditions subsequent to service, to include 
problems with his back and knee that are not herein relevant.  
The more salient medical records with regard to the claims 
being considered will be discussed below.

A VA outpatient treatment record dated in December 1999 noted 
on examination of the veteran that he had pea sized firm 
nodules on the left testis.  The veteran reported that they 
had been present for 20 years.  Epididymal cyst was 
diagnosed. An examination of the veteran in September 2000 
also noted a small left testis epididimal mass.

In December 2000 the veteran was afforded a VA ultrasound of 
the abdomen.  Clinical history obtained in connection with 
this procedure noted that the veteran presented with 
microscopic hematuria of long duration with no previous 
evaluations and no infections.  The veteran's ultrasound 
revealed a right kidney without evidence of masses, cysts or 
hydronephrosis and a left kidney with a possible stone in the 
mid portion with no evidence of hydonephrosis, masses, or 
cysts.  Possible left renal calculus was the diagnostic 
impression.  

In April 2001 the veteran was hospitalized at the Medical 
College of Pennsylvania for complaints of burning urination 
since 1972.  Following a physical examination, benign 
prostatic hypertrophy and epididymal pain with spermatocele 
was diagnosed.  An ultrasound of the testes revealed a cyst 
within the left epididymal head.  An ultrasound of the 
abdomen revealed a nephrolith located in the mid-pole of the 
left kidney.

In February 2004 the veteran underwent a work-up for gross 
hematuria including a cystoscopy at Temple University 
Hospital

A hearing was before the undersigned Veterans Law judge 
sitting at Washington, D. C., in September 2004.  At that 
time the veteran described problems in service with 
urination.  He said that his problems began at the Marine 
Corps  Recruit Depot.  He stated that in order to go to the 
latrine you had to make a request.  He was unable to read the 
sign out loud to the drill instructors and as such he 
urinated on himself. As a result, this caused injury to his 
bladder and/or urinary tract 

In September 2004 the veteran was evaluated by a private 
physician, Dr. Kelly for gross hematuria.  There was a 
history of calculus and acute cystits.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases to include calculi of 
the kidney will be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within the first post service year, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's statements and 
testimony with regard to the difficulty he had with the drill 
instructors in service.  However, there is no medical 
evidence demonstrating that the veteran had kidney stones or 
a left testicle cyst during service.  Although the veteran 
experienced urinary incontinence and enuresis during service, 
this fact, in and of itself, is not diagnostic of kidney 
stones or a left testicle cyst.  The medical evidence of 
record shows that neither of these disorders was diagnosed 
prior to late 1999, approximately 26 years following service 
separation.  Such is too remote in time from service to 
support the claim that they are related to service on a 
direct or, with respect to the veteran's kidney stone, on a 
presumptive base, absent medical evidence to the contrary.  
Here the Board observes that there is no medical evidence to 
suggest that the veteran's left renal calculus and/or left 
epididymal cyst is/are related to service.  The veteran's own 
statements expressing his belief that these disorders are 
attributable to his military service are not probative.  As a 
layman, the veteran is not qualified to offer an opinion as 
to the date of onset of his illness or its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons were not qualified to provide a probative 
diagnosis on a medical question).  Lay hypothesizing, in the 
absence of any supporting medical authority, serves no 
constructive purpose.  See Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  

After considering all the evidence, including the veteran's 
testimony, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
kidney stones and a left testicle epididymal cyst, and the 
claims are denied. 


ORDER

Service connection for kidney stones is denied.

Service connection for a left testicle epididymal cyst is 
denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



